Case 1:19-cv-00223-SPB-RAL Document 81 Filed 08/17/21 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WARREN EASLEY, )
Plaintiff, )
) C.A. No. 19-223 Erie

)

V. ) District Judge Susan Paradise Baxter

) Magistrate Judge Richard A. Lanzillo
REUBERG, et al., )
Defendants. )

MEMORANDUM ORDER

 

Plaintiff Warren Easley, an inmate incarcerated at the State Correctional Institution at
Forest in Marienville, Pennsylvania (“SCI-Forest”), initiated this pro, se civil rights action on
August 9, 2019, by filing a complaint pursuant to 42 USC. § 1983 against multiple staff
members at SCI-Forest, identified as Adams, Gill, Oberlander, Rehrer, Sawtelli, and Simon, and
two outside medical providers, Renberg (incorrectly identified by Plaintiff as “Reuberg”) and
Byers.! The case was referred to United States Magistrate Judge Richard A Lanzillo for report

and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

. 72.1.3 and 72.1.4 of the Local Rules for Magistrates, This matter was subsequently reassigned to

the undersigned, as presiding judge, on August 27, 2019, with Judge Lanzillo remaining as the
referred Magistrate Judge for all pretrial proceedings.
On July 31, 2020, Judge Lanzillo issued a Case Management Order requiring, inter alia,

Plaintiff to file a pretrial statement by November 19, 2020 [ECF No. 44]. After Plaintiff failed to

 

“|
Plaintiff's claims against Defendant Byers were previously dismissed by the Court by Order dated May 12, 2020
[ECF No, 38].
Case 1:19-cv-00223-SPB-RAL Document 81 Filed 08/17/21 Page 2 of 3

file his pretrial statement within such time, Judge Lanzillo issued an Order on December 9, 2020
requiring, inter alia, Plaintiff to show cause for his failure to comply with the Case Management
Order and/or to file his pretrial statement by December 29, 2020 [ECF No, 48]. After Plaintiff
failed to comply with this Order, Defendants filed motions to dismiss for Plaintiffs failure to
prosecute [ECF Nos. 49, 50]. A telephonic hearing on Defendants’ motions was held before the
Magistrate Iudge on March 1, 2021, which Plaintiff refused to attend due to a family visit [ECF
No. 67]. Nonetheless, Judge Lanzillo issued a Report and Recommendation [ECF No. 70] to
deny Defendant’s motions to dismiss for failure to prosecute, which was adopted by this Court
by Order dated June 3, 2021 [ECF No. 72].

On June 17, 2021, Judge Lanzillo issued an Order extending Plaintiff's time to file a
pretrial statement to July 19, 2021 [ECF No. 79]. Once again, Plaintiff has failed to comply with
this Order. As a result, Judge Lanzillo has issued a Report and Recommendation (“R&R”)
recommending dismissal of this action for Plaintiff's failure to prosecute [ECF No. 80].
Objections to the R&R were due from Plaintiff by August 16, 2021; however, Plaintiff has failed
to file any objections to date.

After de novo review of the documents in this case, together with the report and
recommendation, the following order is entered:

AND NOW, this 17th day of August, 2021:
IT IS HEREBY ORDERED that this case is DISMISSED for Plaintiff's failure to
prosecute. The report and recommendation of Magistrate Judge Lanzillo, issued July 30, 2021

[ECF No. 80] is adopted as the opinion of the court.
ce:

Case 1:19-cv-00223-SPB-RAL Document 81 Filed 08/17/21 Page 3 of 3

The Clerk is directed to mark this case CLOSED.

SUSAN PARADISE BAXTER
United States District Judge

The Honorable Richard A. Lanzillo
U.S. Magistrate Judge

All parties of record
